Bridge, J.
Thomas Mullin-Coston was convicted of premeditated first degree murder for his participation in the killing of 15-year-old Sarah Starling. In an earlier trial, Mullin-Coston’s friend, Jason McDaniels, was convicted of second degree murder for his own role in Starling’s death. Mullin-Coston argues that his jury inappropriately relied on McDaniels’ premeditation to convict Mullin-Coston based on the law of complicity, even though McDaniels’jury concluded that McDaniels had not acted with premeditation. Mullin-Coston argues that as a result, the doctrine of nonmutual collateral estoppel requires reversal of his premeditated first degree murder conviction. This court must determine whether the doctrine of nonmutual collateral *110estoppel applies in criminal cases where the basis for asserting preclusion is a jury verdict in the case of another defendant. We decline to apply the doctrine in such cases and hold that issues decided by one defendant’s jury are not binding on a jury in the later trial of a different defendant.
I
Facts and Procedural History
Fifteen-year-old Sarah Starling dated Jason McDaniels in early 1999, but the couple broke up in early March of that year. On March 9, 1999, Starling made plans to talk with McDaniels in the hopes of bringing closure to their relationship. That evening, she picked up McDaniels and Thomas Mullin-Coston from Anne Marie Kalabany’s apartment.
The next day, Starling’s body was found in a wooded ravine in Kingsgate Park. The police also recovered a kitchen knife that had disappeared from Kalabany’s apartment on the night that Starling was killed.1 The medical examiner’s autopsy revealed the primary cause of death was a stab wound to the neck, while strangulation and other blunt force injuries contributed. According to the State’s medical expert, the strangulation alone would have been enough to cause Starling’s death, but due to the stabbing, the strangulation was merely a contributing factor.
Both McDaniels and Mullin-Coston were charged with the premeditated first degree murder of Starling. The parties stipulated that the trials should be severed and McDaniels went to trial first. See State v. McDaniels, noted at 114 Wn. App. 1046, 2002 Wash. App. LEXIS 3338, 2002 WL 31648777, at * 1. At his trial, McDaniels claimed that Mullin-Coston choked Starling before they reached Kingsgate Park, and then Mullin-Coston forced him to stab *111Starling. The jury was instructed to convict McDaniels of first degree murder if it found that either McDaniels or an accomplice premeditated the killing of Starling but to convict of the lesser charge of second degree murder if it could not unanimously agree that the killing was premeditated. The jury convicted McDaniels of second degree murder but did not complete the general verdict form as to the first degree murder charge. Mullin-Coston then proceeded to trial.
Mullin-Coston filed a motion to dismiss his first degree murder charge on the grounds of collateral estoppel, which the trial court denied.2 At trial Mullin-Coston testified that while he and McDaniels were waiting for Starling to arrive at Kalabany’s apartment, McDaniels claimed he was going to kill Starling and even produced the knife he obtained from Kalabany’s kitchen. Mullin-Coston asserted that once they were in the car, McDaniels told Starling to pull over to the side of the road as they approached Kingsgate Park in Kirkland. He testified that McDaniels strangled Starling until she was unconscious, dragged her into a ravine, and stabbed her in the throat. Mullin-Coston said that he remained in the car but did not attempt to separate himself from McDaniels because he “was in shock.” Report of Proceedings (RP) (Nov. 6, 2001) at 49.
However, others testified that Mullin-Coston, not McDaniels, choked Starling in the car. Joe Eddie testified that on the evening of the murder Mullin-Coston admitted that he and McDaniels “just killed somebody,” and that “he put a girl to sleep and . . . Jason stabbed her.” RP (Oct. 29, 2001) at 42-43, 54.3 Anne Marie Kalabany also testified that she told Mullin-Coston that McDaniels claimed Mullin-Coston choked Sarah. Mullin-Coston nodded to Kalabany and did not correct or contradict McDaniels’ account at the time.
*112Like the instruction used in McDaniels’ trial, the “to convict” instruction in Mullin-Coston’s case permitted the jury to convict Mullin-Coston of premeditated first degree murder if it found that either he or an accomplice acted with premeditated intent and killed Starling. During deliberations the jury inquired, “[i]f the murder was premeditated does the accomplice have to be in on the premeditation?” Clerk’s Papers (CP) at 263. In response, the trial court told the jury to rely on the jury instructions. Mullin-Coston was convicted of premeditated first degree murder and was sentenced to 371 months in prison.
Mullin-Coston appealed, asserting in part that under the doctrine of nonmutual collateral estoppel, the State was precluded from relitigating whether McDaniels acted with premeditation. State v. Mullin-Coston, 115 Wn. App. 679, 680, 64 P.3d 40 (2003). The Court of Appeals rejected that argument and affirmed the conviction. This court granted review to resolve the issue of whether the doctrine of nonmutual collateral estoppel can apply in cases like this one, where preclusion would be based on a prior jury verdict from the trial of a separate defendant.
II
Analysis
In Washington, a person is guilty of first degree murder when, “[w]ith a premeditated intent to cause the death of another person, he or she causes the death of such person.” RCW 9A.32.030(l)(a). In contrast, a person is guilty of second degree murder when, “[w]ith intent to cause the death of another person but without premeditation, he causes the death of such person.” RCW 9A-.32.050(l)(a). A person is guilty of a crime, even if it is committed by the conduct of another person, if he acts as an accomplice by encouraging or aiding in the planning or commission of the crime with the knowledge that his actions will promote or facilitate the crime. See RCW 9A.08.020(l)-(3).
*113Mullin-Coston argues he is entitled to a new trial because the “to convict” instruction permitted the jury to return a guilty verdict on the first degree murder charge upon finding that Mullin-Coston “or an accomplice” acted with premeditated intent to kill. CP at 256. He contends that at McDaniels’ trial, the State failed to prove that McDaniels acted with premeditated intent; thus, the State should not be allowed to relitigate the issue of McDaniels’ premeditation in Mullin-Coston’s prosecution. Without McDaniels’ premeditation, the State would have been required to prove that Mullin-Coston premeditated the murder. Ultimately, Mullin-Coston asserts that because the State was erroneously allowed to rely on McDaniels’ premeditation, it was relieved of proving an essential element of his crime, namely that Mullin-Coston himself acted with premeditated intent. See RCW 9A.32.030(l)(a).
Generally, collateral estoppel establishes that “when an issue of ultimate fact has once been determined by a valid and final judgment, that issue cannot again be litigated between the same parties in any future lawsuit.” Ashe v. Swenson, 397 U.S. 436, 443, 90 S. Ct. 1189, 25 L. Ed. 2d 469 (1970). Despite its civil origin, the doctrine of collateral estoppel applies in criminal law through the concept of the Fifth Amendment guaranty against double jeopardy. State v. Williams, 132 Wn.2d 248, 253-54, 937 P.2d 1052 (1997). This case, however, does not implicate either pure collateral estoppel or double jeopardy because Mullin-Coston relies on the jury verdict of another defendant; he never faced jeopardy during McDaniels’ trial.
At one time Washington required mutuality, meaning there had to be identity or privity of parties in the same antagonistic relationship in both proceedings, before collateral estoppel could be asserted in the subsequent litigation. See, e.g., Owens v. Kuro, 56 Wn.2d 564, 568, 354 P.2d 696 (1960). Washington courts have since retreated from that traditional rule in the context of civil cases and now apply nonmutual collateral estoppel so long as the party against whom preclusion is sought was a party or in privity with a *114party to the prior litigation and had a full and fair opportunity to litigate the issue in question. See Kyreacos v. Smith, 89 Wn.2d 425, 428-30, 572 P.2d 723 (1977); see also Nielson v. Spanaway Gen. Med. Clinic, Inc., 135 Wn.2d 255, 258, 269, 956 P.2d 312 (1998). The party seeking to enforce the rule must show that:
“(1) the issue decided in the prior adjudication must be identical with the one presented in the second; (2) the prior adjudication must have ended in a final judgment on the merits; (3) the party against whom the plea of collateral estoppel is asserted must have been a party or in privity with a party to the prior litigation; and (4) application of [the] doctrine must not work an injustice.”
State v. Bryant, 146 Wn.2d 90, 98-99, 42 P.3d 1278 (2002) (emphasis added) (quoting Williams, 132 Wn.2d at 254). In this case, Mullin-Coston asks us to apply the doctrine of nonmutual collateral estoppel by making a prior jury verdict in a case involving a separate defendant binding against the State in his criminal case. This argument presents an issue of first impression in this court and involves a question of law, subject to de novo review. State v. Vasquez, 109 Wn. App. 310, 314, 34 P.3d 1255 (2001), aff’d, 148 Wn.2d 303, 59 P.3d 648 (2002).4
*115Initially, it is important to note that because double jeopardy principles are not implicated in this case, the question here requires us to weigh various practical and policy concerns, but we do not face a constitutional issue. See Standefer v. United States, 447 U.S. 10, 21-25, 100 S. Ct. 1999, 64 L. Ed. 2d 689 (1980) (discussing various policy concerns). The Washington Legislature has already weighed the competing policy considerations presented here. In fact, Mullin-Coston’s argument runs directly afoul of subsection six of Washington’s accomplice liability statute, which provides in relevant part:
A person legally accountable for the conduct of another person may be convicted on proof of the commission of the crime and of his complicity therein, though the person claimed to have committed the crime . . . has been convicted of a different crime or degree of crime ... or has been acquitted.
RCW 9A.08.020(6) (emphasis added). Thus, even if McDaniels’ jury had acquitted him of all charges, RCW 9A.08.020(6) would still permit Mullin-Coston to be convicted of first degree murder. In order to apply nonmutual collateral estoppel in this case, even just to negate the element of premeditation, we would have to ignore the clear intent of the legislature and render RCW 9A.08.020(6) inoperative.
Moreover, the United States Supreme Court has refused to apply nonmutual collateral estoppel in federal criminal prosecutions, concluding that the policy reasons for applying the doctrine in civil cases are outweighed by competing concerns in the criminal context. Standefer, 447 U.S. at *11622-25. In Standefer, the defendant was charged with aiding and abetting an Internal Revenue Service (IRS) agent in accepting unlawful compensation. Id. at 11-12. The IRS agent was prosecuted first and was convicted on some counts, but acquitted on others. Id. at 12-13. Even so, Standefer was then convicted for aiding and abetting the agent on all of the counts, including some on which the agent was acquitted. Id. at 13. The Court affirmed Standefer’s convictions, holding nonmutual collateral estoppel did not apply in federal criminal cases. Id. at 25-26.
The Court recognized that though application of nonmutual collateral estoppel is proper in civil cases, it should not be applied in criminal cases. Id. at 25. The Court distinguished criminal cases on several grounds, recognizing that “in a criminal case, the Government is often without the kind of‘full and fair opportunity to litigate’ that is a prerequisite of estoppel.” Id. at 22. For example, procedural rules limit the prosecution’s discovery in criminal cases. Id. Furthermore, in federal cases evidence which is inadmissible against one defendant because it was obtained in violation of his constitutional rights may be admissible against another defendant whose rights were not violated. Id. at 23-24. In response to this reasoning, Mullin-Coston contends that case by case evaluation of new or different evidence available in a second defendant’s trial would eliminate these evidentiary and discovery concerns, without the need for creating a blanket rule. However, the Standefer Court rejected such case by case evaluations because they would require potentially protracted and burdensome pretrial hearings that would frustrate the very purpose of judicial economy that collateral estoppel is designed to promote. Id. at 24.
The Standefer Court also noted that the prosecution in a criminal case cannot obtain a directed verdict or judgment notwithstanding the verdict, no matter how clear the evidence of guilt. Id. at 22. Nor can the prosecution obtain a new trial on the ground that acquittal was plainly contrary to the evidence. Id. Finally, there is no opportunity for *117appellate review where a defendant has been acquitted. Id. The Court recognized that these procedural differences permit criminal juries “to acquit out of compassion or compromise or because of ‘ “their assumption of a power which they had no right to exercise, but to which they were disposed through lenity,” ’ ” and such acquittals are unreviewable. Id. (quoting Dunn v. United States, 284 U.S. 390, 393, 52 S. Ct. 189, 76 L. Ed. 356 (1932) (quoting Steckler v. United States, 7 F.2d 59, 60 (2d Cir. 1925))). Similarly, this court has recognized the power of a jury to return a not guilty verdict for impermissible reasons. State v. Goins, 151 Wn.2d 728, 734, 92 P.3d 181 (2004); State v. Ng, 110 Wn.2d 32, 48, 750 P.2d 632 (1988).
Mullin-Coston attacks this reasoning on two grounds. First, he argues that without any overt indication that an acquittal is the result of compromise, mistake, nullification, passion, or prejudice, the court must presume that the jury has followed its instructions. See State v. Brunson, 128 Wn.2d 98, 109, 905 P.2d 346 (1995). According to Mullin-Coston, his trial court was bound to presume that the State in the McDaniels trial simply failed to meet its burden to prove McDaniels’premeditation beyond a reasonable doubt. Yet such a rule would require subsequent trial courts and appellate courts to determine whether the previous jury’s acquittal or conviction of a lesser offense actually resulted from a finding of innocence, a failure of the prosecution to establish proof beyond a reasonable doubt, or from impermissible reasons such as passion or lenity. Such inquiries into jury deliberations are not a task an appellate court will undertake. United States v. Powell, 469 U.S. 57, 66, 105 S. Ct. 471, 83 L. Ed. 2d 461 (1984); Dunn, 284 U.S. at 394. Indeed, the problems inherent in speculation as to a jury’s reasoning have been clearly recognized by this court. Goins, 151 Wn.2d at 733-35; State v. McNeal, 145 Wn.2d 352, 359, 37 P.3d 280 (2002); Ng, 110 Wn.2d at 48.
Second, Mullin-Coston contends that the problem of seemingly inconsistent jury verdicts threatens the integrity of the judicial system. The Standefer Court also considered this danger but ultimately concluded that there exists a:
*118simple, if discomforting, reality that “different juries may reach different results under any criminal statute. That is one of the consequences we accept under our jury system.” While symmetry of results may be intellectually satisfying, it is not required.
Standefer, 447 U.S. at 25 (quoting Roth v. United States, 354 U.S. 476, 492 n.30, 77 S. Ct. 1304, 1 L. Ed. 2d 1498 (1957)). This court has similarly accepted that verdict inconsistency alone is not enough to justify overturning the second verdict, even when the inconsistent verdicts are rendered by the same jury. See, e.g., Goins, 151 Wn.2d at 737 (refusing to overturn a guilty verdict that conflicted with a special verdict on the same charge); McNeal, 145 Wn.2d at 359 (refusing to overturn a guilty verdict that conflicted with a special finding on another charge); Ng, 110 Wn.2d at 48 (refusing to overturn guilty verdicts that were inconsistent with acquittals on other counts). Of course, if we are willing to accept the reality that the same jury can return conflicting verdicts against the same defendant, then we must also accept that our jury system allows two different juries to reach inconsistent answers to the same question posed in the cases of two different defendants. In sum, neither of Mullin-Coston’s arguments overcomes the United States Supreme Court’s sound reasoning that because a prior verdict involving a different defendant could have been induced by passion, prejudice, or lenity, later prosecutions of different defendants should not be controlled by such verdicts.
Finally, the Standefer Court recognized an inherent distinction between civil litigation and criminal prosecution, namely the public’s interest in the enforcement of criminal law:
“The public interest in the accuracy and justice of criminal results is greater than the concern for judicial economy professed in civil cases and we are thus inclined to reject, at least as a general matter, a rule that would spread the effect of an erroneous acquittal to all those who participated in a particular criminal transaction. To plead crowded dockets as an excuse for not trying criminal defendants is in our view neither in the best interests of the courts, nor the public.”
*119Standefer, 447 U.S. at 25 (quoting United States v. Standefer, 610 F.2d 1076, 1093 (3d Cir. 1979)). Mullin-Coston seems to disagree, arguing that applying nonmutual collateral estoppel to criminal cases furthers the policy of judicial economy in that it would reduce crowded criminal dockets. He cites People v. Taylor, 12 Cal. 3d 686, 527 P.2d 622, 117 Cal. Rptr. 70 (1974) for this proposition. The Taylor court did use a principal’s acquittal to reverse the conviction of an alleged accomplice where the conviction was based solely on vicarious liability. 527 P.2d at 630-31. Yet the Supreme Court of California has since rejected Taylor, holding instead that “[i]f substantial evidence supports a jury verdict as to one defendant, that verdict may stand despite an apparently inconsistent verdict as to another defendant.” People v. Palmer, 24 Cal. 4th 856, 15 P.3d 234, 235, 103 Cal. Rptr. 2d 13 (2001). California is not alone; the overwhelming majority of courts to confront the issue have held that issues decided by one defendant’s jury are not binding in the subsequent prosecution of a different defendant.5 We agree with all of those courts and the United States Supreme Court; the public interest in the justice of criminal results outweighs the interest injudicial economy.
Mullin-Coston also contends that the Standefer case is entirely distinguishable because he does not seek to completely bar future prosecution, but only to estop the State from obtaining a conviction based on McDaniels’ premeditation. However, Mullin-Coston does not explain how the Standefer reasoning would permit a prior jury verdict to form the predicate of a nonmutual collateral estoppel defense, regardless of whether the result was dismissal or a more limited jury instruction in the second trial. In fact, the Court’s discussion of the concept of jury lenity negates this *120view. See Standefer, 447 U.S. at 22-23. The specific relief sought based on the prior jury verdict is irrelevant.
Finally, this case is also distinguishable from the only remaining, still valid, appellate decision allowing nonmutual collateral estoppel to bar a criminal prosecution. State v. Gonzalez, 75 N.J. 181, 380 A.2d 1128 (1977). In Gonzalez, the police conducted an unlawful search of an automobile which resulted in the indictment of Gonzalez and a codefendant. 380 A.2d at 1129-30. In the codefendant’s case, the trial court suppressed the evidence obtained in the search, but a separate trial court subsequently denied Gonzalez’s motion to suppress the same evidence. Id. at 1130. The New Jersey Supreme Court reversed, holding nonmutual collateral estoppel applied to prevent the State from relitigating constitutionality of the search against Gonzalez. Id. at 1130, 1135. Gonzalez is readily distinguishable from this case because the basis for collateral estoppel there was a trial court’s suppression of evidence, not a jury verdict. Indeed, New Jersey courts have since construed Gonzalez to be limited to its facts and have adopted the Standefer reasoning. See State v. Parris, 175 N.J. Super. 603, 421 A.2d 604, 606 (1980).
In sum, we decline Mullin-Coston’s invitation to depart from the plain intent of the legislature, the sound reasoning of the United States Supreme Court, and the weight of the overwhelming majority of other courts that have addressed the issue. Instead, we hold that issues decided by one defendant’s jury are not binding in the later trial of a different defendant; thus the doctrine of nonmutual collateral estoppel does not apply in criminal cases where the basis for asserting preclusion is a jury verdict in the case of a separate defendant.6
*121III
Conclusion
We conclude that one jury verdict may not impact prosecution of a second criminal defendant, even if the conviction of the second defendant would result in inconsistent jury verdicts. Therefore, we affirm the Court of Appeals and uphold Mullin-Coston’s conviction.
Alexander, C.J., and Johnson, Madsen, Ireland, Chambers, Owens, and Fairhurst, JJ., concur.

 The knife was found three-quarters of a mile from where Starling’s body was found, and forensics tests revealed blood found on the knife contained Starling’s DNA (deoxyribonucleic acid).


 The State seems to assert that Mullin-Coston failed to preserve this issue for appeal. However, Mullin-Coston both moved to dismiss and objected to jury-instructions based on the doctrine of nonmutual collateral estoppel. Therefore, he has adequately preserved the issue for review.


 Witnesses explained that Mullin-Coston admitted to performing a “sleeper hold” on Starling, a skill he had demonstrated to them in the past.


 Mulliii-Coston argues that the Court of Appeals decision in this case conflicts with this court’s decision in Bryant, 146 Wn.2d at 99-100 (holding issues presented in two hearings involving the same defendant were different, preventing application of collateral estoppel), Williams, 132 Wn.2d at 257 (holding that the result of an administrative Department of Social and Health Services hearing involving the same defendant could not prevent the State from later prosecuting the defendant), State v. Dupard, 93 Wn.2d 268, 276, 609 P.2d 961 (1980) (holding that the State was not collaterally estopped from later prosecuting a defendant for a new crime even after a parole board had declared him not guilty), and State v. Peele, 75 Wn.2d 28, 31, 448 P.2d 923 (1968) (holding that prior acquittal of one robbery charge did not prevent prosecution of the same defendant for a different robbery). Although the Bryant and Williams courts recite the requirements for finding collateral estoppel, including the third element which suggests nonmutuality, Bryant, 146 Wn.2d at 99, Williams, 132 Wn.2d at 254, these cases do not discuss nor apply nonmutual collateral estoppel in the later trial of a different defendant.
Similarly language in Dupard suggests that mutuality of parties is not required for purposes of asserting collateral estoppel in criminal cases. There the court stated:
As to identity of parties, mutuality of parties is not a limiting ingredient of the collateral estoppel rule imposed by the Fifth and Fourteenth Amendments. *115It is sufficient that the party against whom the plea of collateral estoppel is asserted was a party or in privity with a party in the prior litigation.
93 Wn.2d at 273. The Dupard court, however, addressed whether there was identity of parties between “ ‘the State’ ” as prosecution in a defendant’s subsequent criminal trial and “ ‘the State’ ” as the party seeking parole revocation in the defendant’s prior parole revocation proceeding. The Dupard court held that “[t]he same sovereign [was] involved in both instances.” Id. Critically, like the Bryant and Williams courts, the court did not discuss instances where a different defendant asserts that collateral estoppel applies in a later trial. Thus, nothing in Dupard can be read to suggest that the doctrine of nonmutual collateral estoppel applies in Mullin-Coston’s case.


 See, e.g., Kott v. State, 678 P.2d 386, 393 (Alaska 1984); State v. Edwards, 136 Ariz. 177, 665 P.2d 59, 70 (1983); Palmer, 15 P.3d at 235; People v. Franklin, 167 Ill. 2d 1, 656 N.E.2d 750, 755-56, 212 Ill. Dec. 153 (1995); Commonwealth v. Cerveny, 387 Mass. 280, 439 N.E.2d 754, 757 (1982); State v. Parris, 175 N.J. Super. 603, 421 A.2d 604, 606 (1980); People v. Berkowitz, 50 N.Y.2d 333, 406 N.E.2d 783, 790, 428 N.Y.S.2d 927 (1980); State v. Campbell, 56 Or. App. 527, 642 P.2d 346, 348-49 (1982); Commonwealth v. Brown, 473 Pa. 458, 375 A.2d 331, 335-36 (1977).


 The Attorney General’s Office filed an amicus brief arguing that nonmutual collateral estoppel should not apply against the State in civil, as well as criminal cases. Whether nonmutual collateral estoppel should apply against the State in civil matters was not at issue before the trial court or the Court of Appeals. Mullin-Coston did not raise or address this issue in his petition for review. We need not consider issues raised only by amicus and we decline to do so in this case. See, e.g., Rabon v. City of Seattle, 135 Wn.2d 278, 291 n.4, 957 P.2d 621 (1998).